Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 22, 2019

The Court of Appeals hereby passes the following order:

A20A0361. OBATALA BLOUNT v. BRIDGETT BEECHER.

      Obtala Blount has filed an original mandamus action in this Court against
Bridgett Bleecher, Deputy Clerk of the Superior Court of Tattnall County. Blount
asks this Court to compel Bleecher to file and process the notice of appeal he filed in
a proceeding before the superior court. This case is not, however, subject to original
mandamus relief by our Court.
      Appellate courts have mandamus authority in aid of their jurisdiction, see Ga.
Const. of 1983, Art. VI, Sec. I, Par. IV, but the need to resort to the appellate courts
for such relief is “extremely rare” because “the superior courts of this state have the
power, in proper cases, to issue process in the nature of mandamus, prohibition,
specific performance, quo warranto, and injunction[.]” Brown v. Johnson, 251 Ga.
436, 436 (306 SE2d 655) (1983). Moreover, mandamus will issue “only if (1) no
other adequate legal remedy is available to effectuate the relief sought; and (2) the
applicant has a clear legal right to such relief.” Bibb County v. Monroe County, 294
Ga. 730, 734 (2) (755 SE2d 760) (2014).
      This is not one of the extremely rare instances in which this Court will exercise
original mandamus jurisdiction. See Gay v. Owens, 292 Ga. 480, 482-483 (2) (738
SE2d 614) (2013). Until Blount has pursued mandamus relief in superior court and
obtained a ruling thereon, there is no basis for this Court to exercise jurisdiction. See
Brown, 251 Ga. at 436. Accordingly, this petition for writ of mandamus is hereby
DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 11/22/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.